t c memo united_states tax_court kyl christians petitioner v commissioner of internal revenue respondent docket no filed date ted e merriam and kevin a planegger for petitioner richard d d’estrada and frederick j lockhart jr for respondent memorandum findings_of_fact and opinion gerber judge in a statutory_notice_of_deficiency mailed on date respondent determined deficiencies in petitioner’s federal_income_tax and penalties for the taxable years and as follows year deficiency dollar_figure big_number big_number penalty sec_6663 dollar_figure dollar_figure dollar_figure petitioner contends that respondent is barred from assessing the income_tax deficiencies because the notice_of_deficiency was mailed after the expiration of the 3-year period for assessment provided for in sec_6501 respondent contends that the period for assessment remains open under sec_6501 because petitioner filed false and fraudulent_returns for the years in question in the alternative respondent contends and petitioner concedes that the period for assessment remained open for because of the substantial_understatement of gross_income by more than percent in such circumstances sec_6501 provides for a 6-year period for assessment we consider here whether petitioner’s understatements for taxable years and were due to fraud in the event we do not find petitioner’s understatement for taxable_year was due to fraud respondent may assess the deficiency under sec_6501 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings of fact2 petitioner resided in loveland colorado at the time his petition was filed in this case for taxable years and petitioner owned and operated a construction business which did business under the name of k l exteriors trim k l exteriors the business of k l exteriors was residential construction in particular house framing and siding work petitioner graduated from high school in and then began employment as a construction laborer after year petitioner began full-time attendance at aims community college following his first year petitioner transferred to the university of northern colorado which he attended for year after his second year of college petitioner moved to minnesota to work for his grandfather who owned and operated an electric motor repair business he worked for his grandfather for approximately year he subsequently moved back to colorado and re-enrolled in the university of northern colorado he attended for two quarters and then transferred for an additional semester to colorado state university for an additional semester where he studied a specialized curriculum on construction petitioner did not earn a college degree some facts have been stipulated by the parties and are herein incorporated by this reference during his final semester at colorado state university petitioner worked part time for george moore construction earning between dollar_figure and dollar_figure per hour petitioner acquired first-hand knowledge of the need for residential construction services and believed he could earn more money by operating his own construction business during when petitioner was approximately years old his father lent him approximately dollar_figure to dollar_figure to start a construction business under the name k l exteriors trim k l exteriors k l exteriors began with two to three employees and business was generated by word of mouth or by petitioner’s contacts with other contractors at job sites k l exteriors did not maintain any inventory and its business consisted of providing services in the form of labor during petitioner organized a corporation called four square construction inc four square for the sole purpose of providing payroll services for k l exteriors k l would transfer funds to four square each month and then four square would distribute the funds to the employees petitioner did not have the business acumen to manage the administrative side of the business petitioner managed and performed the construction services and he relied on his father to manage the administrative matters including the bookkeeping petitioner trusted his father and was aware of his father’s prior experience in administrative business matters including his father’s management of petitioner’s mother’s cleaning service business petitioner did not question his father and would sign without careful consideration documents his father had prepared the administrative business services for petitioner’s and his mother’s businesses were performed in petitioner’s parents’ home where the books_and_records were maintained petitioner lived with his parents in that home until sometime during when the number of documents necessary for petitioner’s business became voluminous petitioner’s father requested a facsimile stamp of petitioner’s signature for use on business documents a business checking account was maintained for k l exteriors that account was used for payment of petitioner’s personal and business_expenses during the period under consideration petitioner was provided by his father with approximately dollar_figure a week for living_expenses petitioner was aware that k l exteriors’ weekly receipts exceeded dollar_figure and he thought that the excess was being retained and or used for operating_expenses petitioner’s father also managed the preparation of petitioner’s individual and business tax returns petitioner’s father retained doneta layland owner-operator of tax consultants to prepare petitioner’s tax returns petitioner’s father would provide the information necessary to prepare the tax returns to ms layland petitioner had no contact with ms layland and she did not find it unusual that petitioner’s father handled the tax matters because that type of situation occurred with other clients ms layland was often frustrated by the inadequate and inaccurate tax preparation records petitioner’s father submitted to her for example the cashflow statement for k l exteriors for the taxable_year reflected gross_receipts of dollar_figure while the forms filed by clients of the business reflected a lesser amount dollar_figure through communications with petitioner’s father ms layland came to realize that the cashflow statement figure was incorrect accordingly she reported the amount reflected on the forms petitioner’s father also commingled petitioner’s personal and business_expenses which ms layland attempted to distinguish and separate ms layland did not contact petitioner about any of these matters she dealt exclusively with petitioner’s father who resolved these matters to ms layland’s satisfaction on one occasion ms layland questioned petitioner’s father about a loss on petitioner’s schedule c profit or loss from business petitioner’s father responded with new figures which reflected a small profit for taxable years and ms layland also prepared four square’s corporate returns for petitioner because four square was incorporated solely for k l exteriors’ payroll needs four square’s receipts matched its expenses and its corporate returns did not reflect taxable_income petitioner’s and income_tax returns were filed on date date and date respectively the schedules c attached to petitioner’s and income_tax returns reflected taxable_income of dollar_figure dollar_figure and dollar_figure respectively all three returns were signed by petitioner and dated date date and date respectively as with other documents relating to k l exteriors and four square petitioner did not read or review them before signing at the time of signing the and returns petitioner believed the information reported was accurate petitioner now agrees that the gross_income from his construction business was understated by dollar_figure dollar_figure and dollar_figure for and respectively he also agrees that interest_income was understated by dollar_figure and dollar_figure for and respectively during date petitioner in the process of obtaining a personal loan estimated his monthly income to be dollar_figure at this time petitioner was receiving a dollar_figure weekly check from his father in date petitioner sought another loan in order to purchase a home petitioner knew that he had to have a certain level of income to qualify for a home loan in response to the loan officer’s questions petitioner estimated that his monthly income was dollar_figure petitioner signed and dated the loan application in mid-date petitioner entered into a contract to purchase a home for dollar_figure the mortgage company requested petitioner’s income_tax returns from the previou sec_2 years petitioner telephoned his father and requested copies of his income_tax returns for taxable years and petitioner obtained copies of his income_tax returns from his father and submitted them to the mortgage company without reviewing them the return submitted to the mortgage company reflected schedule c net_income of dollar_figure this return differed in the amount of income from the one filed with the internal_revenue_service there were also differences in petitioner’s signatures the date reflected on the return provided to the mortgage company was date and was not in petitioner’s handwriting the income_tax return submitted to the mortgage company reflected schedule c net_income of dollar_figure an amount different from that reported to respondent these returns also contained differences in petitioner’s signatures the date reflected on the return provided to the mortgage company was date and was in petitioner’s handwriting petitioner did not read any of the loan documents relating to the purchase of the home instead the loan officer explained the documents and then petitioner signed them the closing date for petitioner’s home purchase was date on that date petitioner signed a universal residential_loan application which reflected that his monthly income was dollar_figure petitioner believed this figure was derived from his income_tax returns in the course of an examination of another taxpayer regarding employee wage deductions respondent began an examination of petitioner’s returns for taxable_year petitioner admitted to respondent’s agent that he did not report approximately dollar_figure in wages he had received for part-time construction work respondent’s examining agent referred petitioner’s tax examination to the criminal_investigation_division in the course of the investigation respondent’s special_agent interviewed contractors to determine whether k l had reported all of its income through a specific item analysis interviewed ms layland regarding the preparation of petitioner’s income_tax returns and sought out other potential sources of income in so doing the special_agent discovered petitioner’s mortgage applications that petitioner’s father had sole contact with ms layland that petitioner timely filed his income_tax returns that petitioner’s return for did not include income received from a contractor that petitioner’s return did not include dollar_figure of interest_income that petitioner did not deal in cash that k l exteriors was one of the least sophisticated operations he had seen that petitioner paid approximately dollar_figure in self-employment_tax for taxable_year and a minimal amount of income_tax and that petitioner reported no income_tax or self-employment_tax liability for taxable years and the special_agent did not discover evidence showing an overstatement of expense deductions or illegal activities or that four square was used for any improper purposes at the conclusion of the criminal investigation the special_agent recommended criminal prosecution of petitioner and petitioner’s father for taxable years and the record does not reflect the disposition of these matters opinion the parties have narrowed the focus of this case petitioner agrees that there was unreported income and hence underpayments of tax for and however the year period for assessment provided for in sec_6501 had expired with respect to all taxable years at the time respondent mailed the notice_of_deficiency to petitioner respondent in his answer affirmatively alleged that the understatement_of_tax for each of the years is due to fraud and therefore that the period for assessment remained open at the time the notice was mailed see sec_6501 accordingly the initial and principal question we consider is whether any portion of the underpayments is attributable to fraud sec_6663 i whether petitioner filed fraudulent or income_tax returns for purposes of defining fraud it is important to note that the definitions of fraud in sec_6663 and sec_6501 have been held to be interchangeable 114_tc_533 and cases cited therein murphy v commissioner tcmemo_1995_76 fraud is an intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing 61_tc_249 affd 519_f2d_1121 5th cir terrell equip co v commissioner tcmemo_2002_ the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b 763_f2d_1139 10th cir affg tcmemo_1984_152 terrell equip co v commissioner supra to satisfy his burden the commissioner must show that an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the existence of fraud is a question of fact to be resolved from the entire record 96_tc_858 affd 959_f2d_16 2d cir because direct proof of a taxpayer’s intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir mere suspicion however does not prove fraud 90_tc_1130 courts have developed a nonexclusive list of so-called badges_of_fraud which demonstrate fraudulent intent understating income maintaining inadequate records providing implausible or inconsistent explanations of behavior concealing income or assets failing to cooperate with taxing authorities engaging in illegal activities engaging in a pattern of behavior which indicates an intent to mislead testifying with a lack of credibility filing false documents failing to file tax returns and dealing in cash 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 middleton v commissioner tcmemo_2002_164 the sophistication education and intelligence of the taxpayer are relevant in determining fraudulent intent 99_tc_202 a in general the record in this case reflects a general pattern of dereliction but not one of deceit and fraud there can be no doubt that petitioner’s reliance upon his father was misplaced and in no way relieved petitioner of his obligation to correctly report his tax_liability petitioner may not avoid his duty to accurately report by placing the responsibility on an agent see 469_us_241 there is ample evidence as observed by his return preparer that petitioner’s tax records were inaccurate and inadequate and commingled personal and business items petitioner knew that his earnings exceeded the dollar_figure received weekly from his father for personal expenses but petitioner was not aware of the particulars of his tax reporting including the amount of income reported on his federal_income_tax returns in spite of his laxity and inattention to the administration of his business petitioner did not intend to evade tax by conduct intended to conceal mislead or prevent the collection of tax petitioner’s forte was in the operational side of his construction business he was young and inexperienced regarding the administrative necessities of his business as a result petitioner relied exclusively on his father to look after the administrative matters including tax reporting petitioner perfunctorily signed documents including tax returns that his father prepared and placed before him for signature additionally there has been no showing that petitioner collaborated or colluded with his father to defraud the government respondent has not shown on this record that petitioner attempted to defraud we have reached this conclusion after considering the specific criteria for fraud and whether the badges_of_fraud existed in this case fraud may be proven by circumstantial evidence and reasonable inferences drawn from the facts spies v united_states supra a taxpayer’s course of conduct or a pattern of conduct may establish by inference the intent to conceal or mislead id pincite 53_tc_96 respondent contends that the 3-year pattern of underreporting income is evidence from which we should infer petitioner’s intent to conceal or mislead it has been held that a pattern of underreporting of income over an extended period may be indicative of fraud but the mere failure to report is not sufficient to establish fraud 92_tc_661 and cases cited thereat petitioner concedes that his income was underreported for the years petitioner however contends that he relied reasonably or unreasonably upon his father and that he was without sufficient knowledge to be culpable and or that he did not formulate a specific intent to evade tax conceal or defraud we have carefully considered the evidence including petitioner’s testimony which we found credible we hold that the under reporting here does not when considered in light of the record in its totality show or raise an inference that petitioner intended to conceal or mislead we find the circumstances here to be somewhat unusual the combination of petitioner’s inexperience immaturity and reliance on his father make his position plausible it must be noted that the three federal_income_tax returns under consideration represent some of the first ones that petitioner filed and he continued to live with his parents throughout most of the period under consideration in addition this was petitioner’s first self-employment business experience the commissioner has relied upon taxpayers’ understatements of income to circumstantially show fraudulent intent and has been successful in numerous fraud_penalty cases where such understatements were coupled with other badges_of_fraud in a few cases however the commissioner has failed to establish a link between understatements and fraudulent intent in rao v commissioner tcmemo_1996_500 the fraud_penalty was not sustained even though the taxpayer a doctor had substantial and consistent understatements of gross_income in that case the taxpayer relied on his accountant in the same manner as petitioner has relied on his father in another case involving a doctor whose income was consistently and substantially understated the taxpayer’s reliance on his accountant was a factor in the court’s holding that the commissioner failed to clearly and convincingly prove fraud zipp v commissioner tcmemo_1998_371 b whether there was a pattern of behavior which indicates an intent to mislead respondent points out that petitioner in the process of applying for loans provided monthly income figures to lenders that reflected that he knew that he was underreporting his income during petitioner sought a dollar_figure personal loan and he estimated that his monthly income was dollar_figure a few months later petitioner began the process of purchasing a home and in documents submitted to secure a dollar_figure mortgage loan he estimated that his monthly income was dollar_figure on one occasion and dollar_figure on another when the home loan was being finalized the mortgage company requested copies of petitioner’ sec_2 prior years’ federal_income_tax returns petitioner obtained the copies of the returns from his father and provided them to the mortgage company unlike the returns filed with respondent which reported insignificant amounts of net_income from the construction business the copies supplied to the mortgage company reflected annual net_income in the low dollar_figure's in addition there were some discrepancies with respect to the signatures on the returns supplied to the mortgage company respondent argues that these circumstances indicate petitioner’s knowledge that the income reported to the government was understated petitioner does not deny that there were discrepancies and that the amounts reported to respondent differed from the amounts contained in the return documents provided to the mortgage company petitioner consistent with his approach to business documents and procedures was not cognizant of the contents of the returns presented to the various recipients or of the taxable_income that was being earned from his business activity petitioner did not have working knowledge of the administrative side of his business and followed his father’s guidance on those aspects of his business there has been no evidence circumstantial or otherwise that would lead us to find that petitioner was aware of the discrepancies or that he colluded with his father in an attempt to deceive the government or the mortgage company even if petitioner’s father intended to conceal deceive and defraud such a finding would not automatically be imputed to petitioner respondent relying on 145_f3d_1123 10th cir contends that petitioner cannot by burying his head in the sand avoid blame for any deception by his father bornfield a criminal case involved a deliberate ignorance instruction to a jury it was held that such an instruction is appropriate if the defendant denies knowledge of an operative fact and the evidence demonstrates or creates the inference that the defendant deliberately avoided actual knowledge of that fact id citing 54_f3d_1534 10th cir as we have found petitioner did not collude with his father or deliberately avoid knowledge to avoid culpability accordingly united_states v bornfield supra is not analogous to our circumstances in conjunction with that approach respondent also argues that petitioner’s father’s actions should be imputed to petitioner respondent’s position derives from joint_and_several_liability cases in those cases both spouses by the filing of a joint_return were liable for any fraud_penalty irrespective of which spouse intended to evade the tax we note that the cases respondent relies on are dated and have been superseded by statute see eg sec_6663 more importantly the cases relied upon by respondent involve situations where one spouse was found to have intentionally evaded tax there has been no showing by clear_and_convincing evidence that petitioner’s father intended to file a fraudulent return on his son’s behalf accordingly there is no need to consider whether the concept of joint_and_several_liability would apply in this case c remaining badges_of_fraud petitioner points out that factually respondent’s case rests on the understatements and the information provided to lenders there has been no showing or allegation that petitioner knowingly concealed income or assets failed to cooperate with respondent engaged in illegal activities attempted to mislead dealt in cash lacked credibility or knowingly filed false documents on this record we conclude and hold that respondent has failed to prove by clear_and_convincing evidence that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes accordingly the exception for fraud did not serve to keep the assessment_period for or open under sec_6501 ii respondent’s alternative argument concerning sec_6501 respondent also argues that for purposes of indefinitely extending the period for assessment under sec_6501 petitioner’s state of mind is irrelevant sec_6501 provides for an exception to the 3-year period for assessment of sec_6501 as follows false return in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time respondent argues that the statute requires only an intent to evade tax under respondent’s position the intent to evade may be imputed to the taxpayer from a third person in the setting of this case respondent would have us impute to petitioner any intent to evade tax that petitioner’s father may have had under respondent’s interpretation the period for assessment would remain open indefinitely in a situation where as here a taxpayer is found not to have intended to evade tax but some third person involved in the reporting of income did so intend assuming arguendo that respondent’s interpretation of sec_6501 is correct for respondent to be successful in this case he first would have to establish the factual predicate that petitioner’s tax preparer father had an intent to evade tax with respect to extending the period for assessment respondent bears the burden_of_proof 101_tc_374 affd without published opinion 40_f3d_385 5th cir we have found that respondent has not shown by clear_and_convincing evidence that petitioner intended to evade tax when he signed the returns in question we have also found that respondent has not shown that petitioner’s father return preparer intended to evade tax therefore the question of whether respondent’s interpretation of sec_6501 is correct is rendered moot accordingly the period for assessment for or did not remain open under the provisions of sec_6501 because of petitioner’s concession that the assessment_period was open under sec_6501 petitioner remains liable for an income_tax deficiency based on the agreed underpayment for his tax_year to reflect the foregoing decision will be entered under rule
